                   Case 18-11818-CSS             Doc 921        Filed 07/10/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                :        Chapter 7
                                                          :
    SAMUELS JEWELERS, INC., 1                             :        Case No. 18-11818 (CSS)
                                                          :
                    Debtor.
                                                          :        RE: Docket No. 920


        ORDER APPROVING STIPULATION REGARDING MEDIATION PROCESS


             Upon consideration of the Certification of Counsel (the “Certification of Counsel”)

concerning the Stipulation 2 Regarding the Mediation Process, this Court has determined that the

relief requested in the Certification of Counsel is reasonable and in the best interests of the Estate

and its creditors; and good and sufficient cause having been shown;

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

             1.    The Stipulation is APPROVED.

             2.    The terms and provisions of this Order and the Stipulation shall be binding on the

parties thereto and their respective successors and assigns.

             3.    The Trustee is authorized to take any steps as may be required or necessary in order

to implement the Stipulation and the terms contemplated thereby.

             4.    The terms and conditions of this Order shall be effective immediately upon its

entry.




1
  The last four digits of the Debtor's taxpayer identification number are 6316 and its address is 2914 Montopolis Drive,
Suite 200, Austin, Texas 78741.
2
  Capitalized terms not otherwise defined herein shall have the meanings given to them in the Certification of Counsel.
              Case 18-11818-CSS          Doc 921       Filed 07/10/20     Page 2 of 2




       5.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




        Dated: July 10th, 2020                         CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE



                                                 -2-
